                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


WELLBEST INDUSTRIES, LTD.,

        Plaintiff,

v.                                                              Case No. 8:18-cv-2914-KKM-JSS

RETAIL CONSUMER SCIENCE, LLC,
LINDSEY BROOKS, and JOE WEAVER,

        Defendants.
                                                    /
                                               ORDER
        On April 26, 2019, Defendant Retail Consumer Science, LLC (RCS) filed an

answer and affirmative defenses to Plaintiff Wellbest Industries, Ltd.’s (Wellbest)

amended complaint. (Doc. 27). RCS also filed a counterclaim, alleging one breach of

contract claim against Wellbest. (Id.). Approximately seven months after RCS filed its

counterclaim, the Court entered an order granting defense counsel’s motion to

withdraw. (Doc. 66). The order—which was entered on December 3, 2020—explained

that RCS “may appear and be heard only through counsel admitted to practice in the

Court”1 and instructed RCS, to “immediately retain replacement counsel.” (Id. at 2). In

response to one of the Court’s orders to show cause, Wellbest moved for Clerk’s


1
 The Court cited Local Rule 2.03(e) in its order. Since the entry of the Court’s order on December 3,
2020, the Middle District has adopted revised local rules. The current local rules still provide that “[a]
party, other than a natural person, can appear through [a] lawyer only.” Local Rule 2.02(b)(2).
Default against RCS (Doc. 81), which the Clerk has entered (Doc. 83). Approximately

six months after the Court granted defense counsel’s motion to withdraw, the Court

entered an order to show cause that directed RCS to obtain counsel in this case and file

a notice through counsel that explained why the Court should not dismiss RCS’s

counterclaim for its failure to prosecute. (Doc. 85).

       The deadline imposed in the Court’s Order has passed, and a review of the

docket reveals that RCS has failed to obtain replacement counsel and failed to otherwise

prosecute its counterclaim. Accordingly, the Court dismisses RCS’s counterclaim for

failure to prosecute. The Court’s Order warned that “[f]ailure to obtain counsel and

SHOW CAUSE in [the manner directed] will result in RCS’s counterclaim being

dismissed from this action without further notice.” (Doc. 85; emphasis added). Further,

Local Rule 3.10 puts parties on notice that “[a] plaintiff’s failure to prosecute diligently

can result in dismissal if the plaintiff in response to an order to show cause fails to

demonstrate due diligence and just cause for delay.” Under the circumstances here, RCS

has failed to obtain counsel and respond to the Court’s order to show cause altogether.

Moreover, a review of the docket evinces a complete lack of effort on RCS’s part to

obtain counsel and participate in this litigation, as demonstrated by the Clerk’s Entry of

Default against it, see (Doc. 83).

       Considering RCS’s effective non-appearance in this case for the last six months

due to a lack of representation, see Local Rule 2.02(b)(2), and RCS’s failure to obtain



                                             2
counsel, respond to the Court’s order to show cause, and prosecute its counterclaim

diligently, the Court DISMISSES RCS’s counterclaim in this action, (Doc. 27).

      ORDERED in Tampa, Florida, on June 3, 2021.




                                         3
